PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dobler et al.
Application No. 14/999,688
Filed: 15 Jun 2016
For: Fragrance slurry pattern providing controlled release of the fragrance Aroma

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 26, 2021 and supplemented February 01, 2021, to revive the above-identified application.

The petition is GRANTED.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Paul M. Denk appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he as appropriate is authorized to represent the particular party on whose behalf  he as appropriate acts.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed May 19, 2020.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on July 20, 2020.  A Notice of Abandonment was not mailed.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an appeal forwarding fee of $1180, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 


This application is being referred to Technology Center AU 1611 for appropriate action in the normal course of business on the reply received October 26, 2020.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.



/JOANNE L BURKE/Lead Paralegal Specialist, OPET